Case 2:18-md-02836-RBS-DEM Document 1225 Filed 10/14/20 Page 1 of 4 PageID# 40164




                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION


 IN RE: ZETIA (EZETIMIBE) ANTITRUST                     Case No. 2:18-md-2836
 LITIGATION


 THIS DOCUMENT RELATES TO:
 No. 2:20-cv-1005



                  MEMORANDUM OF LAW IN SUPPORT OF
             PLAINTIFF UNITED HEALTHCARE SERVICES, INC.’S
     UNOPPOSED MOTION TO BE RELIEVED FROM PRETRIAL ORDER NO. 9 AND
                    FOR A LIMITED STAY OF ITS CASE

          Plaintiff United HealthCare Services, Inc. (“UHS”) submits this memorandum of law in

   support of its motion to be relieved from the schedule provided in Pretrial Order No. 9 (ECF No.

   909) (“PTO 9”) and for a limited stay of its case (No. 2:20-cv-1005) until February 28, 2021.

          In an Order dated October 6, 2020 (ECF No. 1186), the Court directed UHS to “advise

   the Court, by motion, if [it] intends to request any modification” of the Court’s “procedural

   Orders” after conferring with counsel for the other MDL plaintiffs. (ECF No. 1186 at 2.) UHS

   respectfully submits that counsel for all Plaintiffs have so conferred, and UHS does not request

   modifications to the procedural Orders issued in this MDL, including the Orders identified by the

   Court in its October 6, 2020 Order, with the exception of PTO 9.

          UHS filed this case on September 4, 2020, shortly after Magistrate Judge Miller issued a

   Report and Recommendation that this Court certify an End-Payor Plaintiff class excluding,

   among other claims, “any TPPs that used . . . OptumRx as its pharmacy benefits manager.”

   (ECF No. 1094 at 4-5). Because that Report and Recommendation excludes a significant share

   of UHS’s claims from the recommended EPP class, UHS promptly filed suit to assert its claims

   independently.




                                                    1
Case 2:18-md-02836-RBS-DEM Document 1225 Filed 10/14/20 Page 2 of 4 PageID# 40165




          UHS recognizes that the Court and the other parties are in the midst of preparing for a

   trial set to begin on February 23, 2021 (ECF No. 909 at 4), and does not wish to interfere with

   that trial schedule or unnecessarily burden the Court or the parties. After conferring with Class

   Counsel for the Direct Payer Class, Interim Class Counsel for the End Payer Class, and Counsel

   for the Retailers, UHS and the other Plaintiffs’ counsel collectively believe that it would be most

   efficient for the Court to stay UHS’s case until February 28, 2021, so that the Court can focus on

   the imminent trial of those Plaintiffs’ claims that are set to proceed. See Williford v. Armstrong

   World Indus., Inc., 715 F.2d 124, 127 (4th Cir. 1983) (recognizing the inherent general equity

   powers in courts to order discretionary stays to further the efficient management of their

   dockets).

          In the meantime, UHS requests clarification that it is relieved of obligations under PTO 9

   and that the pretrial schedule applicable to other parties does not apply to UHS. Having

   conferred with the other Plaintiffs’ counsel, UHS respectfully submits that the schedule provided

   in PTO 9 cannot practically be applied to its case without substantial disruption to the MDL.

   Instead, UHS requests that the Court order UHS and Defendants to meet and confer regarding a

   schedule for UHS’s action and submit a proposal to the Court no later than April 1, 2021.

          UHS also wishes to inform the Court that because it is already a party to the Discovery

   Confidentiality Order (ECF No. 171 at 4, n.1), it intends to use the time governed by a limited
   stay to familiarize itself with the record, including the discovery taken to date and the bases for

   the Court’s substantive rulings.

          UHS understands that Class Counsel for the Direct Payer Class, Interim Class Counsel

   for the End Payer Class, and Counsel for the Retailers support UHS’s motion, and that

   Defendants do not oppose the stay requested.


   Dated: October 14, 2020




                                                     2
Case 2:18-md-02836-RBS-DEM Document 1225 Filed 10/14/20 Page 3 of 4 PageID# 40166




    Respectfully submitted,

    /s/ Katherine M. Cheng________
    BOIES SCHILLER FLEXNER LLP               ZELLE LLP
    Hamish P.M. Hume*                        Judith A. Zahid*
    Abby L. Dennis*                          Eric W. Buetzow*
    Katherine M. Cheng (SBN 87391)           44 Montgomery Street, Suite 3400
    1401 New York Ave, NW                    San Francisco, CA 94104
    Washington, D.C. 20005                   Tel: (415) 693-0700
    Tel: (202) 237-2727                      Fax: (415) 693-0770
    Fax: (202) 237-6131                      jzahid@zelle.com
    hhume@bsfllp.com                         ebuetzow@zelle.com
    adennis@bsfllp.com
    kcheng@bsfllp.com                        James R. Martin*
                                             Jennifer Duncan Hackett*
    Edward H. Takashima*                     1775 Pennsylvania Avenue, NW, Suite
    725 S. Figueroa Street, 31st Floor       375
    Los Angeles, California 90017            Washington, D.C. 20006
    Tel: (213) 629-9040                      Tel: (202) 899-4100
    Fax: (213) 629-9022                      jmartin@zelle.com
    etakashima@bsfllp.com                    jhackett@zelle.com

                                             * Pro hac vice applications pending

                                             ATTORNEYS FOR PLAINTIFF UNITED
                                             HEALTHCARE SERVICES, INC.




                                         3
Case 2:18-md-02836-RBS-DEM Document 1225 Filed 10/14/20 Page 4 of 4 PageID# 40167




                                   CERTIFICATE OF SERVICE
          I hereby certify that on October 14, 2020, I electronically filed the foregoing with the Clerk

   of the Court using the CM/ECF system, which will automatically send an email notification of

   such filing to all counsel of record who have filed an appearance.



   Dated: October 14, 2020


                                                 /s/ Katherine M. Cheng________
                                                 BOIES SCHILLER FLEXNER LLP
                                                 Katherine M. Cheng (SBN 87391)
                                                 1401 New York Ave, NW
                                                 Washington, D.C. 20005
                                                 Tel: (202) 237-2727
                                                 Fax: (202) 237-6131
                                                 kcheng@bsfllp.com

                                                 ATTORNEYS FOR PLAINTIFF UNITED
                                                 HEALTHCARE SERVICES, INC.




                                                    4
